Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/11/2022 has been entered.

Status of claims
Claim 1 has been amended; claims 1-4 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of claims 1-4 under 35 U.S.C. 103(a) as being unpatentable over Hirasawa et al (US 6,426,039 B2, thereafter US’039) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 03/11/2022.
Previous rejection of claims 1-4 under 35 U.S.C. 103(a) as being unpatentable over Tomohiro et al (JP 2013209705 A, with on-line translation, thereafter JP’705) is 
 In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomohiro Ishii et al (JP 2015124419 A, thereafter JP’419).
Regarding claims 1-4, JP’419 teaches a ferritic stainless steel suitable as a raw material of a can body used by filling hot water inside and excellent in corrosion resistance of the weld zone such as the rear face of the weld zone. (abstract and examples of JP’419). The comparison of the composition ranges between the alloy composition disclosed by JP’419 (Abstract, claims, and par.[0017]-[0048] of JP’419) and those of the instant claims is listed in the following table. All of the alloy composition ranges disclosed by JP’419 overlap the claimed alloy composition as claimed in the instant claims, which 


From instant Claim 1 (in mass.%)
From JP’419 (in mass%)
Overlapping ranges
(in mass%)
C
0.001-0.020
0.020 or less
0.001-0.020
Si
0.01-0.20
0.05-0.50
0.05-0.20
Mn
0.01-0.50
1.00 or less
0.01-0.50
P
0.04 or less
0.040 or less
0.04 or less
S
0.01 or less
0.010 or less
0.01 or less
Cr
18.0-21.5
20.0-28.0
18.0-20.0
Ni
0.01-0.40
0.6 or less
0.01-0.40
Mo
0.30-3.0 (cl.1)
0.3-1.5 (cl.2)
0.3-1.5
0.30-1.5
Al
0.01-0.15
0.01-0.15
0.01-0.15
Ti
0.01-0.50 (cl.1)
0.2-0.4 (cl.2)
0.5 or less
0.01-0.50 (cl.1)
0.2-0.4 (cl.2)
Nb
0.01-0.13 (cl.1)
0.03-0.13 (cl.2)
0.005-0.60
0.01-0.13 (cl.1)
0.03-0.13 (cl.2)
V
0.01-0.50 (cl.1)
0.02-0.13 (cl.2)
0.005-0.50
0.01-0.50 (cl.1)
0.02-0.13 (cl.2)
Co
0.01-6.00 (cl.1)
0.02-0.30 (cl.2)
1.0 or less
0.01-6.00 (cl.1)
0.02-0.30 (cl.2)
B
0.0002-0.0050
0.1 or less
0.0002-0.0050
N
0.001-0.020
0.020 or less
0.001-0.020
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation (1) (cl.1)
Ti + Nb + V: 0.30-0.60
0.33 (example #11 in table 1 of JP’419)
0.33 (for example)
Equation (2) (cl.2)
Co/B: 10-150
55 (example #12 in table 1 of JP’419)
55 (for example)
Equation (3) (cl.2)
Nb + V: 0.22 or less
0.11 (example #11 in table 1 of JP’419)
0.11 (for example)

From instant Claims 3-4 (in mass.%)
Par.[0111]-[0112] of PG’369
Within/overlapping  range
One or more
Zr: 1.0 or less
W: 1.0 or less
REM 0.1 or less
Zr: 0.6 or less
W: 3.0 or less
REM: 0.1 or less
Zr: 0.6 or less
W: 1.0 or less
REM: 0.1 or less


Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yano et al (US-PG-pub 2019/0296369 A1, filling date 05/22/2017, corresponding to US 10,763,517 B2, thereafter PG’369).

the calculated value of Ti + Nb + V (cl.1), Co/B (cl.2), and Nb + V (cl.2) are within the claimed ranges. The alloy #C in table 1 of PG’369 does not includes the claimed Nb. However, PG’369 teaches preferably adding 0.01-0.20wt% Nb in the alloy in order to increase corrosion properties (par.[0090] of PG’369), which overlaps the claimed Nb ranges as claimed in the instant claims 1-2. Overlapping in Nb range creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount Nb (cl.1-2) from the disclosures of PG’369 in the alloy since PG’369 teaches the same stainless steel as claimed throughout whole disclosing range.

Element
From instant Claim 1 (in mass.%)
From PG’369 (in mass%)
Overlapping range
(in mass%)
C
0.001-0.020
0.012
0.012
Si
0.01-0.20
0.12
0.12
Mn
0.01-0.50
0.17
0.17
P
0.04 or less
0.021
0.021

0.01 or less
0.003
0.003
Cr
18.0-21.5
21.0
21.0
Ni
0.01-0.40
0.13
0.13
Mo
0.30-3.0 (cl.1)
0.3-1.5 (cl.2)
0.53
0.53
Al
0.01-0.15
0.033
0.033
Ti
0.01-0.50 (cl.1)
0.2-0.4 (cl.2)
0.33
0.33
Nb
0.01-0.13 (cl.1)
0.03-0.13 (cl.2)
--
0.01-0.60 (par.[0090] of PG’369)
Overlapping 
0.01-0.13 (cl.1);
0.03-0.13 (cl.2)
V
0.01-0.50 (cl.1)
0.02-0.13 (cl.2)
0.04
0.04
Co
0.01-6.00 (cl.1)
0.02-0.30 (cl.2)
0.02
0.02
B
0.0002-0.0050
0.0005
0.0005
N
0.001-0.020
0.011
0.011
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation (1) (cl.1)
Ti + Nb + V: 0.30-0.60
0.37

0.37
Equation (2) (cl.2)
Co/B: 10-150
40
40
Equation (3) (cl.2)
Nb + V: 0.22 or less
0.04
0.04

From instant Claims 3-4 (in mass.%)
Par.[0111]-[0112] of PG’369
Within range
One or more
Zr: 1.0 or less
W: 1.0 or less
REM 0.1 or less
Zr: 0.01-0.30
REM: 0.0003-0.005
Zr: 0.01-0.30
REM: 0.0003-0.005


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/325,577 (updated as US 11,261,512 B2).  
Regarding instant claims 1-4, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-5 of copending application No. 16/325,577 (updated as US 11,261,512 B2) teaches all of the similar alloy composition for the same ferritic stainless steel as claimed in the instant claims. Regarding the equations (1)-(3) in the instant claims, which fully depend on the alloy composition Ti, Nb, and V (equations (1) and (3)); Co and B (equation (2). It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734